Title: To James Madison from Daniel Carroll, 24 July 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town July 24th. 1791
Yr. favor from N. York gave me pleasure, as every token of yr. remembrance of me allways will.
Finding that you relinquish yr. tour to the East, I presume this will meet you in Philada. where you will hear all matters respecting the federal City &ca. Cou’d I have foreseen all the anxiety this business has given me from its commencement in Congress to its present Stage, I shou’d have shrunk from the attempt.
You turn from the North to the South in Augt to avoid travelling in the heat on acct. of some bilious symptoms. What reasoning is this? Reconsider—do not travell in Augt—do not remain either in N York or Pha. during that month, but in some pleasant Country Situation. When you come to the So. I sincerely wish it suited both you & Mr. Jefferson to take George Town & its neighbourhood in yr. way.
The objects of the Commission confered on me I find intricate & complex’d, much more extensive & important than was expected from the events which have taken place. I wish advice in some matters which I am sure wou’d be dictated only by friendship. Exclusive of the trouble there is a degree of responsibility at least of character, that occasions considerable anxiety.
You will readily suppose that the subject of the federal City & public buildings, leave no room for any others here. Even Burke, Pain, & publicola have been little attented [sic] too. I find the last has been atributed to J. A. Can you say who is the author? Pains Ps. & the short note to the printer seem to have occasion’d a call to arms, in support of the political opinions, I will not say designs, which have been progressing in the East.
I hear that P. Henry is not a member of yr. Legislature, & that Co Hy Lee is to be yr. Govr.
An article in the paper says Maryland by the returns has 320,000 Souls. The proportion of slaves not mentiond—two will be added to our Representation at least. The Southern returns will fall short of expectation. How will Virga stand?
Alltho’ my health has been better than when we were together, it wou’d I am sure have contributed greatly to restore it, cou’d I have had the pleasure of takeing the Northern tours in yr. compy. If you persevere in returning by Fredk. Town, pray let me know about what Time you expect to be there—but I will hope that it may suit to come by George Town.
Present me affectionately to Mrs House & Triste, & be allways assurd, that I remain, yr. affte. & ob Sert.
Danl. Carroll
